
	
		II
		112th CONGRESS
		1st Session
		S. 1918
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Homeland Security to
		  prescribe regulations imposing a fee on air carriers that charge passengers for
		  a first checked bag or a first carry-on bag, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Airline Industry Revenue Act
			 of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Security service costs have increased for
			 the Transportation Security Administration since many air carriers began to
			 impose a fee for the first bag checked by a passenger.
			(2)As a result of the additional fee imposed
			 by air carriers, more passengers are opting to carry baggage on aircraft,
			 resulting in a need for more staff and more time for screening at airport
			 security checkpoints.
			(3)The Transportation Security Administration
			 estimates that, as a result of the increase in carry-on baggage being screened
			 at airport security checkpoints, the Administration is spending an additional
			 $260,000,000 on screening, which is detracting from resources available for
			 other security programs.
			3.Regulations
			 imposing a fee on air carriers charging for a first checked or carry-on
			 bag
			(a)Regulations
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall prescribe regulations to impose a fee on an air carrier that
			 imposes a fee for the first bag checked or the first bag carried on the
			 aircraft by a passenger who purchases a ticket for air transportation on the
			 air carrier in which at least one flight originates at an airport in the United
			 States.
			(b)Amount of
			 feesThe fee imposed pursuant to subsection (a) may not
			 exceed—
				(1)$2.00 per
			 passenger charged for the first bag checked or carried on the aircraft by the
			 passenger; or
				(2)$260,000,000 in
			 the aggregate on all air carriers in a year.
				(c)Fees credited
			 as offsetting collectionsNotwithstanding section 3302 of title
			 31, United States Code, fees collected pursuant to subsection (a) shall be
			 credited as offsetting collections to the Secretary of Homeland Security for
			 the Transportation Security Administration for aviation security.
			(d)DefinitionsIn
			 this section:
				(1)Air
			 carrierThe term air carrier means an air carrier,
			 an intrastate air carrier, or a foreign air carrier (as those terms are defined
			 in section 40102 of 49, United States Code).
				(2)Air
			 transportationThe term air transportation means air
			 transportation, intrastate air transportation, and foreign air transportation
			 (as those terms are defined in section 40102 of 49, United States Code).
				
